On Petition for Reinstatement.
This cause came on for further consideration upon the filing of a petition for reinstatement by respondent, Carole M. Bica. In accordance with Gov.Bar R. V(29), respondent’s petition for reinstatement was referred to the Board of Commissioners on Grievances and Discipline. The Board of Commissioners on Grievances and Discipline filed its Final Report in this court on August 30, 1991, recommending that the petition for reinstatement of Carole M. Bica be granted on conditions. No objections to said Final Report were filed.
The court coming now to consider its order of March 16, 1988, indefinitely suspending respondent, Carole M. Bica, from the practice of law pursuant to Gov.Bar R. V(7)(b), finds that respondent has complied with that order and with the provisions of Gov.Bar R. V(25) through (28). On consideration thereof and the Final Report of the Board of Commissioners on Grievances and Discipline,
IT IS ORDERED by the court that the petition for reinstatement of Carole M. Bica, Attorney Registration Number 0022186, be, and hereby is, granted on conditions, and that Carole M. Bica is reinstated to the practice of law in the state of Ohio with the following conditions: (1) that Disciplinary Counsel appoint a monitoring attorney from respondent’s county and that the monitoring attorney monitor respondent’s practice and report every three months in writing to Disciplinary Counsel as to respondent’s progress; and (2) that the monitoring program continue for an indefinite period until this court receives a joint certification from her attending physician and Disciplinary Counsel, certifying that said program is no longer necessary.
IT IS FURTHER ORDERED by the court that respondent be taxed the costs of these proceedings in the amount of $463.40, and that this amount be deducted from the deposit previously filed by respondent in this cause.
IT IS FURTHER ORDERED that respondent comply with the registration requirements of Gov.Bar R. VI.
For earlier case, see Disciplinary Counsel v. Bica (1988), 35 Ohio St.3d 264, 520 N.E.2d 221.
Moyer, C.J., Sweeney, Holmes, Douglas, Wright, H. Brown and Resnick, JJ., concur.